Citation Nr: 1824403	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative arthritis of the talonavicular and subtalor joints of the right foot, status post grade II open talonavicular dislocation and calcaneous fracture (right foot disability), currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1979 to March 1989.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, in which the RO denied an increased rating in excess of 20 percent for the Veteran's service-connected right foot disability.

The Veteran filed a Notice of Disagreement (NOD) in February 2013.  The RO issued a Statement of Case (SOC) to the Veteran in May 2014.  The Veteran filed a Substantive Appeal (VA Form 9) in June 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in November 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right foot disability more closely approximates a moderately severe rather than severe disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right foot disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-5284 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the 8most relevant, as the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).



Right Foot Disability

The Veteran contends that he is entitled to a higher rating for his right foot disability, currently rated 20 percent under hyphenated Diagnostic Codes 5010- 5284.  With diseases, preference is to be given the number assigned to disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  Under Diagnostic Code 5284, a 30 percent rating is warranted for severe foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Veteran's VA treatment records show his right ankle is the most notable source of pain with progressive worsening.  See July 2012 VA Treatment Records.  The Veteran requested medication be sent to him and stated he continued to have severe foot pain that Tylenol and does not help.  See January 2013 VA Treatment Records.  He stated that if he is on his feet all day, he notices increased swelling in his right ankle and right calf.  See June 2015 VA Treatment Records; June 2015 VA Treatment Records.

The Veteran stated he has significant loss of movement of his big toe which at times goes numb.  See February 2013 Correspondence.  His fourth toe, next to his little toe, is drawn up out of place.  Id.  His big toe affects his ability to walk downhill and maintain a good balance.  Id.  The arthritis in his ankle has become so painful at times that when he gets up at night he is unable to walk on his right ankle due to severe pain.  Id.

The Veteran states his symptoms are severe.  See VA Form 9.  He is unable to stand for longer than thirty minutes without getting severe pain.  Id.  If he lifts heavy objects his foot will not allow him to walk the next day other than for a short distance.  Id.  His ankle swells when he is on it for more than a few minutes.  Id.  The right ankle has continued to deteriorate.  See July 2015 Statement in Support of Claim.

The Veteran was afforded a VA examination in January 2013.  The examiner found mild osteophytosis of the tips of the medial and lateral malleoli.  See January 2013 VA Examination.  Mild periosteal bone at the lateral aspect of the tibial metaphysis is not significantly changed and suggests sequela of old high ankle sprain.  Id.  The Veteran had three screws and a K-wire through the calcaneocuboid articulation.  Id.  No evidence for complication.  Id.  Mild degenerative changes in the posterior subtalar joint and moderate to severe degenerative changes of the talonavicular joint are stable.  Id.  The Veteran had more pain, numbness, and swelling upon standing and walking.  Id.

The Veteran was afforded a VA examination in January 2016.  The Veteran stated that the pain has become severe over the years.  See January 2016 VA Examination.  The pain persists into the night to the point he cannot walk to the bathroom at times.  Id.  The pain was a constant throb that intensified with increased or prolonged activity, walking, and weight bearing.  Id.  The right foot becomes numb if he stands for a prolonged period and when he first steps down he experiences a severe sharp pain that has caused him to fall in the past.  Id.

There were no flare-ups of the right ankle.  Id.  The range of motion was abnormal or outside of normal range.  Id.  Dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 30 degrees.  Id.  There was no pain with weight bearing.  Id.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Id.  Right ankle muscle strength for plantar flexion was normal strength at 5 out of 5.  Id.  Dorsiflexion muscle strength was active movement against some resistance at 4 out of 5.  Id.  There is no ankylosis and no right ankle instability or dislocation suspected.  Id.

The VA examiner indicated moderate severity of the right side.  Id.  Pain was noted on physical examination which did not contribute to functional loss.  Id.  The Veteran reported pain while doing tip-toe and heel ambulation, but was able to continue through the examination.  Id.

The Veteran was prescribed oxycodone for chronic right foot pain.  See February 2016 VA Treatment Records; May 2016 VA Treatment Records.  The Veteran is unable to tolerate more weight bearing exercises due to his foot and ankle pain.  See August 2016 VA Treatment Records.  He requested a cane to assist him during the evenings when his right foot tends to bother him the most after walking on it all day.  See October 2016 VA Treatment Records.  He reported sharp and throbbing pain at the top of his right foot and right ankle which he rated as an 8 on a scale of 1 to 10, with 5 being average.  See November 2016 VA Treatment Records.

The Veteran's VA treatment records show that he continued to be active and walked daily as tolerated at work.  See August 2017 VA Treatment Records.  The Veteran had no physical changes in his right foot from his last visit in 2010.  See August 2017 VA Treatment Records; September 2017 VA Treatment Records.  There was improvement of 85 percent of his right foot with the use of custom devices and boots.  Id.  The right foot condition worsened by 10 percent over the past few years.  Id.  The Veteran was taking Meloxicam to help the right foot but cannot do physical things as in the past.  Id.  The Veteran noticed more inability to participate in activities than he has in the past.  See September 2017 VA Treatment Records.

The Veteran stated he uses a cane prescribed by the VA to use the restroom at night.  See Transcript of November 2017 Board Hearing at 4.  He takes prescribed pain medication and arthritis medication for his right foot.  Id.  He has pain all the time.  Id. at 17.  He has increased pain and discomfort in ankle which becomes obvious if he is on his foot for any length of time.  Id at 4.  He is only able to stand for short periods of time.  Id.

The Veteran obtained a boot and special shoes that immobilize his foot to allow him to stand and walk better.  Id.  The Veteran has noticed his ability to walk or ambulate on uneven grounds or hills has become difficult and he has fallen on occasion.  Id.  He walks with a limp and his ankle does not bend after a certain point.  Id.  The Veteran stated his doctor indicated the foot was worse than when he had seen him seven years prior.  Id. at 7.  The Veteran has three pins in his foot that have not been removed and depending on the stress on the pin from ankle movement, the pin could break.  Id. at 15.

The Board notes the Veteran is shown to have a limp and uses a cane at night for ambulation.  The Veteran further is shown to have limitation to his standing and walking due to his right foot.  He was given support boots and shoes which improved his right foot by 85 percent.  The Veteran stated he experiences severe pain in his right foot and the pain has increased over the past several years.  The Veteran takes pain medication to assist with his pain levels.  He is able to ambulate with a limp.

After examination of the Veteran and contemplation of the Veteran's lay statements regarding severity, the examiner found that in his medical judgement the severity of the Veteran's right fount disability was moderately severe.  The Board finds that this evidence is more probative than the Veteran's lay, non-medical judgment that his right foot disability is severe rather than moderately severe.

Accordingly, the Board finds the evidence of record demonstrates a disability picture that is more closely approximate to moderately severe than severe.  See 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5284.  In so reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Looking at other applicable diagnostic codes, the foregoing evidence does not demonstrate malunion or nonunion of the tarsal or metatarsal bones.  Thus, Diagnostic Code 5283 is inapplicable to the disability picture in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2017).

Consequently, the only other two potentially applicable Diagnostic Codes are 5276, for pes planus, and 5278, for pes cavus; both of those Diagnostic Codes evaluate those disabilities bilaterally and unilaterally.  The Veteran is currently service connected for his right foot and higher unilateral ratings are available under these diagnostic codes.

Respecting pes planus, the Board notes that the Veteran's right foot disability is improved by orthotic shoes or appliances.  Additionally, the evidence of record does not show that there is extreme tenderness of the Veteran's plantar surfaces of his right foot, marked pronation of the feet, or marked displacement and severe spasm of the tendo achillis on manipulation present at any time; thus evaluation as pronounced unilateral pes planus cannot be assigned in this case.  See 48 C.F.R. § 4.71a, Diagnostic Code 5276.

Likewise, respecting pes cavus, the evidence of record does not demonstrate that the Veteran has all hammertoes, marked varus deformity, very painful callosities, or marked contraction of the plantar fascia with dropped forefoot.  Therefore, evaluation as marked unilateral pes cavus cannot be assigned in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for a right foot disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


